VAN BRUNT, P. J.
On the 5th of October, 1883, the firm of Adler Bros. & Newbower made an assignment for the alleged benefit of their creditors to the defendant Louis Adler. An action having been brought by the plaintiffs to set aside the assignment, such proceedings were had that a judgment was entered therein on the 24th of May, 1886, setting the same aside, and appointing a receiver, and a referee to take and state the accounts of the assignee. Such proceedings were subsequently had that in February, 1888, the referee made a report, to a portion of which report exceptions were filed; and in June, 1888, an order was entered, confirming the report, except to that part thereof which allowed the assignee’s commissions. An, appeal was taken from that portion of the order which disallowed the commissions, and nearly six years thereafter the appeal seems to be brought on for argument. Although it is stipulated by the counsel for the respondents and appellants that the papa’s presented upon this appeal contain all the papers upon which the court below acted in making the order, it is apparent that such is not the case; and there is nothing presented upon this record which shows that the court was wrong in the conclusion which it reached. It is true that the-record states that the only question before the court on this appeal is whether the assignee is entitled to commissions, as such, where the assignment is set aside on the ground of the assignor’s fraud only; but it does not appear, from the papers before us, whether any such record was presented to the court below or not, and therefore the order should be affirmed, with costs. All concur.